Case 2:19-cr-00085-.]FC Document 1 Fi|e@§@_ 1 of 2 tv 7

IN THE UNITED sTATES DISTRICT CoURT ’ 3919
FoR THE WESTERN DISTRICT oF PENNSYLvANIA

 

‘ mt COURT

~ ‘~SNNSYLVANlA
UNITED sTATEs oF AMERICA /V §§

v. Criminal No.

SHAROD GREEN [UNDER SEAL]

MOTION TO SEAL INDICTMENT
AND ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Westem District of Pennsylvania, and Heidi M. Grogan, Assistant
United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order sealing the indictment
returned in this case, and the Arrest Warrant issued pursuant to said indictment In further support
of this Motion, the United States avers as follows:
l. The United States has presented an indictment to the grand jury now in
session in the City of Pittsburgh, Pennsylvania.
2. The aforesaid indictment charges the above-named defendant With violating
Title 18, United States Code, Section 922(g)(l).
3. The indictment has been returned by the grand jury to this Honorable Court,
and an Arrest Warrant has been requested by the government
4. The United States deems it prudent, in the interest of justice and integral to
the integrity of the grand jury process that the indictment returned by the grand jury and Arrest
Warrant issued thereby, together With this Motion and Order to Seal, be sealed until further Order
of Court to ensure that the arrest of the defendant not be compromised and that the secrecy of the

grand jury proceedings be maintained to prevent disclosure of matters occurring before the grand

 

 

Case 2:19-cr-00085-.]FC Document 1 Filed 03/26/19 Page 2 of 2

jury.
WHEREFORE, the United States of America respectfully requests that the Court
issue an Order sealing the indictment in this case, and the Arrest Warrant issued thereby, together

with this Motion and Order, until further Order of Court.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By: iit/um law
HETDI M. `RQGAN

Assistant .S. Attorney
PA ID No. 203184

 

 

